                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


In re:

Pyratech Security Systems, Inc.,                                                  Case No. 18-55926
                                                                                  Chapter 11
                  Debtor.                                                         Hon. Maria L. Oxholm
______________________________/


                              Order Establishing Deadlines and Procedures

        After reviewing of the schedules and statement of financial affairs and consulting with the
debtor and the other parties1 who appeared at the initial status conference, the Court concludes that
this case is appropriate for the procedures set forth in this order, and establishes the following
deadlines, hearing dates and procedures. The purpose of this order is to expedite the debtor's
reorganization and to secure "the just, speedy, and inexpensive determination of [this] case . . . ." Fed.
R. Bankr. P. 1001.

        1. Deadlines and Hearing Dates. The following deadlines and hearing dates are
established:

         a. For creditors who are required by law to file claims, the deadline is 4/3/2019, except
         that for governmental units the deadline to file claims 7/2/2019.

         b. The deadline for the debtor to file motions (see & 7) is 1/29/2019. This is also the
         deadline to file all unfiled overdue tax returns. The case will not be delayed due to
         unfiled tax returns.

         c. The deadline for parties to request the debtor to include any information in the
         disclosure statement (see & 3) is 2/25/2019.

         d. The deadline for the debtor to file a combined plan and disclosure statement (see & 2)
         is 3/27/2019.

         e. The deadline to return ballots on the plan, as well as to file objections to final
         approval of the disclosure statement and objections to confirmation of the plan, is
         5/1/2019. The completed ballot form shall be returned by mail to the debtor's attorney:
         Ethan D. Dunn, Maxwell & Dunn, PLC, 24725 W. 12 Mile Rd., Suite 306, Southfield, MI
         48304.

         f. The hearing on objections to final approval of the disclosure statement and
         confirmation of the plan shall be held on 5/9/2019 at 11:00 a.m., in Room 1975, 211 W.

          1 For purposes of this order, the terms, "party" or "parties" refers to the debtor, the creditors, the interest
 holders, and the United States Trustee.


   18-55926-mlo           Doc 16       Filed 01/03/19         Entered 01/03/19 11:49:40               Page 1 of 3
        Fort Street, Detroit, Michigan.

        g. The deadline for all professionals to file final fee applications (see & 8) is 30 days after
        the confirmation order is entered.

        h. The deadline to file objections to this order (see & 9) is 1/24/2019.

        i. The deadline to file a motion to extend the deadline to file a plan (see & 10) is
        2/25/2019.

        j. The deadline to file a motion to extend the time to file a motion to assume or reject a
        lease under 11 U.S.C. ' 365(d) is 3/7/2019. Counsel for the debtor shall consult with the
        courtroom deputy to assure that such a motion is set for hearing before 3/27/2019.

        k. These dates and deadlines are subject to change upon notice if the debtor files a plan
        before the deadline in & 1d above.

        2. The Plan. The debtor shall begin to negotiate the terms of a plan of reorganization and a
disclosure statement as soon as practicable. See 11 U.S.C. '1106(a)(5). By the deadline established in
paragraph 1d, the debtor shall file a plan of reorganization and a disclosure statement combined into
one document. If the debtor fails to meet this deadline, the case may be dismissed or converted to
chapter 7 pursuant to 11 U.S.C. '1112(b)(4).

        3. Preparation of the Disclosure Statement. It is the policy of the Court to eliminate
unnecessary, time-consuming, and costly litigation concerning the adequacy of the disclosure
statement. Accordingly, in preparing the disclosure statement, the debtor (1) shall include all
information in the "Requirements for Information to Include in the Combined Plan and Disclosure
Statement," prepared by the Court, and (2) shall consider any request by any party to include any
additional information. Any such request shall be submitted to the debtor's attorney by the deadline
established in paragraph 1c. The parties shall submit to the Court for informal resolution any disputes
about the disclosure statement before the debtor files it. This informal resolution may be requested in
a telephone conference call. Unless good cause is shown, the Court will not consider any objection to
a disclosure statement asserted by anyone who has not participated in the procedures set forth in this
paragraph.

         4. Preliminary Approval of the Disclosure Statement. When the debtor files the combined
disclosure statement and plan, the Court will consider whether to grant preliminary approval of the
disclosure statement.2 If the Court does not grant preliminary approval, the Court will schedule an
expedited hearing with such notice as the Court deems appropriate, to advise the debtor's attorney of
the Court's decision. When the Court does enter an order granting preliminary approval, the debtor
may then begin soliciting acceptances of the plan. Within three days after the entry of the order
granting preliminary approval, the debtor shall arrange to mail that order, the combined plan and
disclosure statement, any other statement approved by the Court pursuant to Rule 3017(d), and a
ballot, to whomever is entitled by law to service.


         2 Counsel for the debtor is advised that preliminary approval will be granted only to a disclosure statement that
contains the information required in the "Requirements for Information to Include in the Combine Plan and Disclosure
Statement." Counsel for the debtor and parties may obtain a copy of the requirements from the court's website at
www.mieb.uscourts.gov.


   18-55926-mlo          Doc 16        Filed 01/03/19         Entered 01/03/19 11:49:40               Page 2 of 3
        5. The Combined Hearing on the Plan and Disclosure Statement. Subject to paragraph 3,
parties may file objections to the disclosure statement and to the plan by the deadline established in
paragraph 1e above. An objection to a disclosure statement shall state with particularity the objecting
party's participation in the procedures set forth in paragraph 3. Objections shall be served on the
attorney for the debtor, the attorney and the chairperson of any official committee, and the United
States Trustee. A proof of such service shall be filed with the objections. Objections which are not
timely filed and served will be deemed waived. If, after considering objections, the Court does not
approve the disclosure statement, the Court will not consider confirmation of the plan.

         6. Ballot Summary. At least two business days before the confirmation hearing, the debtor
shall file a verified summary of the ballot count under § 1126(c) and (d) with a copy of all original
ballots attached. The debtor shall have the originals of the ballots available at the confirmation
hearing.

        7. Expediting the Debtor's Reorganization. If necessary to file a plan by the deadline
established in this order, the debtor shall file any motions or requests to value security pursuant to
L.B.R. 9014-1 by the deadline established in paragraph 1b above.

        8. Fee Applications. Unless the Court orders otherwise, each professional shall file only one
final fee application. Such applications shall be filed pursuant to L.B.R. 2016-1 and L.B.R. 9014-1 by
the deadline set forth in paragraph 1g, above.

       9. Deadline to File Objections to this Order. Any objection to this order must be filed by
the deadline set forth in paragraph 1h, above. Objections not timely filed are waived.

        10. Motions to Extend the Deadline to File a Plan and Disclosure Statement. Any such
motion must be filed by the deadline in paragraph 1i. The motion shall demonstrate by affidavit or
otherwise that the request is necessary due to extraordinary and unforeseen circumstances. The Court
will schedule a hearing, and counsel for the debtor shall serve the motion and a notice of the hearing
to the U.S. Trustee, all secured creditors, the 20 largest unsecured creditors and counsel for the
creditors' committee, if any, and shall file a proof of service.
Signed on January 03, 2019




   18-55926-mlo       Doc 16     Filed 01/03/19      Entered 01/03/19 11:49:40         Page 3 of 3
